               IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW JERSEY


 GENOEVA PITTS and ISAAC PITTS,    HONORABLE JEROME B. SIMANDLE

                 Plaintiffs,
                                         Civil Action No.
      v.                                 18-633 (JBS/AMD)

 BAYVIEW LOAN SERVICING, LLC
 and ROBERT HALL,                            OPINION

                 Defendants.



APPEARANCES:

Genoveva Pitts
Isaac Pitts
44 Gravelly Hill Road
Bridgeton, NJ 08302
     Plaintiffs Pro Se

Francis X. Crowley, Esq.
BLANK ROME LLC
301 Carnegie Center
3rd Floor
Princeton, NJ 08540
      -and-
Matthew Michael Maher, Esq.
BLANK ROME LLC
One Logan Square
130 North 18th Street
Philadelphia, PA 19103
      Attorneys for Defendants


SIMANDLE, District Judge:

I.   INTRODUCTION

     This case arises out of a foreclosure action involving a

property located at 44 Gravelly Hill Road in Bridgeton, New
Jersey. In this matter, Plaintiffs Genoveva and Isaac Pitts

(collectively, “Plaintiffs”) filed suit against Defendants

Bayview Loan Servicing (“Bayview”) and its Vice President,

Robert Hall (“Hall” and, collectively, “Defendants”), alleging

claims to quiet title and recover damages due to common-law

fraudulent misrepresentation and fraudulent concealment against

Defendants. (See generally Plaintiffs’ Complaint (hereinafter,

“Compl.”) [Docket Item 1].) Specifically, Plaintiffs contend,

inter alia, that Defendants defrauded them in obtaining a

foreclosure judgment in state court without disclosing to them

the “dissolution” of Bayview in 2010. (Id.)

     Notably, and as discussed below, the Complaint was filed

shortly after two virtually-identical federal suits were

dismissed by this Court, the latter of which was dismissed with

prejudice. See Pitts v. Bayview Loan Servicing, LLC, 2018 WL

1151711, at *1 (D.N.J. Mar. 5, 2018); Pitts v. Bayview Loan

Servicing, LLC, 2017 WL 2311664 (D.N.J. May 25, 2017).

     Currently pending before the Court is Defendants’ motion to

dismiss for lack of subject matter jurisdiction under the

Rooker-Feldman doctrine, because New Jersey’s entire controversy

doctrine bars Plaintiffs’ claims, and for failure to state a

claim upon which relief can be granted pursuant to Fed. R. Civ.

P. 12(b)(1) and 12(b)(6). (See generally Defendants’ Motion to

Dismiss (hereinafter, “Defs.’s Mot.”) [Docket Item 4].)


                                2
Plaintiffs have not opposed this dismissal motion. For the

reasons discussed below, the Court will grant the motion to

dismiss with prejudice.

II.   FACTUAL AND PROCEDURAL BACKGROUND1

      On January 8, 2014, Bayview filed a foreclosure action

against Plaintiff Genoveva Pitts and Godfrey Pitts (but not

Isaac Pitts) in the Superior Court of New Jersey, Chancery

Division, Salem County, Docket No F-000581-14 (hereinafter, “the

Foreclosure Action”). (Compl., Ex. G.) Plaintiff had been in

default on her mortgage for failure to make payments on the Note

since November 2011. (Defs.’s Mot. at 5.) The Foreclosure Action

was initiated by Bayview, the servicer of the mortgage loan, on

behalf of the investor, Bank of America, N.A. (“BANA”). (Id.,



1 The facts alleged are drawn from the Complaint, from public court
documents, and from undisputedly authentic documents upon which
Plaintiff   explicitly   relies   in   his   Complaint. See In   re
Rockefeller Ctr. Props., Inc., Sec. Litig., 184 F.3d 280, 287 (3d
Cir. 1999). Because the Complaint is predicated upon the mortgage
documents, correspondence between Defendants and Plaintiffs
regarding the mortgage, and the foreclosure actions in state court,
documents related to these matters submitted by both Plaintiffs
and Defendants will be considered in connection with the pending
motions to dismiss. Pension Ben. Guar. Corp. v. White Consol.
Indus., Inc., 998 F.2d 1192, 1196 (3d Cir. 1993) (“[A] court may
consider an undisputedly authentic document that a defendant
attaches as an exhibit to a motion to dismiss if the plaintiff's
claims are based on the document.”); see also Farah v. Lasalle
Bank Nat'l Ass'n, 2016 WL 1162644, at *5–6 (D.N.J. Mar. 23,
2016) (stating that “records of the foreclosure action that are
intrinsic to the complaint may be considered without converting a
facial Rule 12(b)(1) challenge into a factual one, or a Rule
12(b)(6) motion into one for summary judgment”) (citing Schmidt v.
Skolas, 770 F.3d 241, 249 (3d Cir. 2014)).


                                 3
Ex. H.) Bayview subsequently replaced BANA and named Plaintiff

Genoveva Pitts in the Foreclosure Action by the Superior Court’s

Order for Entry of Default dated April 29, 2016. (Id., Ex. G at

2.)

      Plaintiff filed a voluntary petition for Chapter 7

bankruptcy with the U.S. Bankruptcy Court for the District of

New Jersey on February 19, 2014 (hereinafter, the “Bankruptcy

Action”), which automatically stayed the foreclosure

proceedings. (Defs.’s Mot., Ex. F.) On October 1, 2014, the

Bankruptcy Court issued a Discharge of Debtor Order, which

discharged only Plaintiff Genoveva Pitts’s personal liability of

the Mortgage and Note. (Id.) The foreclosure action then resumed

until November 10, 2016, when the Superior Court entered final

judgment in favor of Bayview in the sum of $233,042.42

(hereinafter, “the Final Foreclosure Judgment”). (Compl., Ex.

H.)

      On July 20, 2016, Plaintiff Genoveva Pitts filed her first

federal action against Defendant Bayview (but not Defendant

Hall), alleging that Bayview violated the Fair Debt Collection

Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq., on five

occasions between January 20, 2016 and May 20, 2016. See Pitts

v. Bayview, No. 16-4501-JBS-AMD (D.N.J. filed on July 20, 2016).

Bayview filed a motion to dismiss pursuant to Federal Rule of

Civil Procedure 12(b)(6), which Plaintiff did not oppose. On May


                                 4
25, 2017, the Court dismissed Plaintiff's claims after finding

she "fail[ed] to allege adequately in what respect the

communications at issue violated any specific provision of the

FDCPA." See Pitts, 2017 WL 2311664, at *2-3.

     Ten days later, on June 5, 2017, Plaintiff Genoveva Pitts

filed a second complaint in federal court. Pitts v. Bayview, No.

17-3990-JBS-KMW (D.N.J. filed on June 5, 2017). Again, Plaintiff

Genoveva Pitts raised violations of the FDCPA based on “written

communications” she stated were sent by Bayview’s foreclosure

accounting firm, Pheland Hallinan, whom Plaintiff Genoveva Pitts

also named as a Defendant. Defendants Bayview and Phelan

Hallinan filed a motion to dismiss, which Plaintiff Genoveva

Pitts did not oppose, and the Court granted the motion to

dismiss with prejudice on March 5, 2018. See Pitts, 2018 WL

1151711, at *5 (emphasis added).

     Plaintiffs filed the present Complaint on January 17, 2018.2

[Docket Item 1.] The Complaint seems to be premised on four

theories: 1) Bayview lacked standing to foreclose on Plaintiffs

because the February 20, 2015 Assignment of Mortgage to Bayview

was void (Compl. at ¶¶ 9-24); (2) “fraudulent misrepresentation”

of the fact that Defendant Hall was Vice President of Bayview




2 The following day, Plaintiffs submitted yet another complaint
involving the same allegations as those alleged here in state
court. (Defs.’s Mot., Ex. K.)


                                   5
Assignment at the time Bayview Assignment was dissolved in 2010

(id. at ¶¶ 33-54); (3) “fraudulent concealment” against

Defendant Bayview for violating its legal obligation to disclose

to Plaintiff that Bayview Assignment was executed by a

“dissolved entity” (id. at ¶¶ 66-80); and (4) a claim to quiet

the title to the property based on the aforementioned

allegations, for which Plaintiffs deem the assignment of

Mortgage “invalid” because Bayview is “not in possession of the

original Note” and the “Mortgage is null and void.” (Id. at ¶¶

81-92.)

     Thereafter, Defendants filed a motion to dismiss the

Complaint [Docket Item 4], thereby effectively waiving service

pursuant to Fed. R. Civ. P. 4(h). As in the prior two federal

actions, Plaintiffs have, again, not opposed this motion.

III. STANDARD OF REVIEW

     Defendants move to dismiss for lack of subject matter

jurisdiction under Federal Rule of Civil Procedure 12(b)(1). An

attack on subject matter jurisdiction can be either facial—based

solely on the allegations in the complaint—or factual—looking

beyond the allegations to attack jurisdiction in fact. Mortensen

v. First Fed. Sav. & Loan Ass'n, 549 F.2d 884, 891 (3d Cir.

1977). Where the challenge to subject matter jurisdiction is

facial, the court must take all the allegations in the complaint

to be true and construe them in the light most favorable to the


                                6
Plaintiffs. Id. However, when the Rule 12(b)(1) motion is a

factual attack, such as here, “no presumptive truthfulness

attaches to plaintiff’s allegations, and the existence of

disputed material facts will not preclude the trial court from

evaluating for itself the merits of jurisdictional claims.” Id.

Further, a Court may “review evidence outside the pleadings” in

determining whether subject matter jurisdiction exists when a

factual attack to a pleading is made. See U.S. ex rel. Atkinson

v.   Pa. Shipbuilding Co., 473 F.3d 506, 514 (3d Cir. 2007)

(citations omitted).

      Under Federal Rule of Civil Procedure 12(b)(6), the court

must “accept all factual allegations as true, construe the

Complaint in the light most favorable to the plaintiff, and

determine whether, under any reasonable reading of the

complaint, the plaintiff may be entitled to relief.” Fleisher v.

Standard Ins. Co., 679 F.3d 116, 120 (3d Cir. 2012) (internal

citations omitted). In applying this standard to pro se

pleadings and other submissions, as here, the Court must

liberally construe the well-pleaded allegations, and draw all

reasonable inferences in favor of the pro se litigant. Higgs v.

Attorney Gen. of the U.S., 655 F.3d 333, 339 (3d Cir. 2011);

Capogrosso v. Supreme Court of N.J., 588 F.3d 180, 184 (3d Cir.

2009). Despite this liberality, however, a pro se complaint

must still “contain sufficient factual matter, accepted as


                                 7
true,” to “state a [plausible] claim to relief.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)); see also Marley v. Donahue,

133 F. Supp. 3d 706, 714 (D.N.J. 2015) (explaining the same

concept).

IV.   DISCUSSION

      In the motion to dismiss, Defendants argue that Plaintiffs’

claims should be dismissed because: 1) the Court lacks subject

matter jurisdiction under the Rooker-Feldman doctrine; 2) that

the claims are barred by New Jersey’s entire controversy

doctrine; and 3) that Plaintiff has failed to allege any claims

against the Defendant. (See generally Defs.’s Mot.) For the

reasons explained herein, the Court finds that the Rooker-

Feldman doctrine or, in the alternative, the New Jersey entire

controversy doctrine bar this federal action and will, again,

dismiss the Complaint with prejudice. Since Plaintiffs’ claims

cannot proceed on these bases, the Court declines to address

Defendants’ other arguments for dismissal.

      A.    The Rooker-Feldman Doctrine Precludes Plaintiffs From
            Bringing the Present Claims

      Defendants first argue that the Rooker-Feldman doctrine

precludes this Court’s exercise of subject matter jurisdiction

over Plaintiffs’ present claims. (See Defs.’s Mot. at 11-13.)




                                  8
     “[U]nder what has come to be known as the Rooker-Feldman

doctrine, federal courts, other than the United States Supreme

Court, are precluded from exercising appellate jurisdiction over

final state-court judgments.” Lance v. Dennis, 546 U.S. 459, 463

(2006). The doctrine applies “where a party in effect seeks to

take an appeal of an unfavorable state-court decision to a lower

federal court.” Id. at 466. For the Rooker-Feldman bar to apply,

four requirements must be met: (1) the federal plaintiff must

have lost in state court; (2) the plaintiff complains of

injuries caused by state-court judgments; (3) those judgments

were rendered before the federal suit was filed; and (4) the

plaintiff is inviting the district court to review and reject

the state judgments. Great W. Mining, 615 F.3d 159, 166 (3d Cir.

2010) (quotation omitted). In short, pursuant to Rooker-Feldman,

a plaintiff may not seek relief in federal court if such relief

“would prevent a state court from enforcing its orders.” In re

Knapper, 407 F.3d 573, 581 (3d Cir. 2005).

     As discussed above, the Complaint generally alleges that

Defendants defrauded Plaintiffs in obtaining a foreclosure

judgment in state court without disclosing to them the

“dissolution” of Bayview in 2010, among other things. (See

generally Compl.) As relief, Plaintiffs request from this Court

a judgement invalidating the assignment of the mortgage on June

29, 2015 and “forever awarding Plaintiffs immediate possession


                                9
of premises located at 44 Gravelly Hill Road,” along with

$233,042.42 (i.e., the amount the Superior Court determined that

Plaintiffs owed to Defendant Bayview in the Final Foreclosure

Judgment) and treble damages against Defendants for fraudulent

misrepresentation and fraudulent concealment. (Id. at 11.) In

other words, the only “injury” Plaintiffs allege is the loss of

Plaintiffs’ home, which could not have occurred but for the

Final Foreclosure Judgment issued by the Superior Court.

     All four elements of the Rooker-Feldman doctrine are

present here: (1) a Final Foreclosure Judgment was entered by

the Superior Court on November 10, 2016; (2) all of the injuries

alleged by Plaintiffs, including the foreclosure and subsequent

loss of their property, directly resulted from the Final

Foreclosure Judgment itself; (3) the Final Foreclosure Judgment

was entered more than one year prior to the filing of this suit;

and (4) Plaintiffs are clearly inviting this Court to

collaterally review (and reject) the Superior Court’s decisions

in the Foreclosure Action and set aside the Final Foreclosure

Judgment.

     In sum, Plaintiffs ask this Court to overturn or negate the

Final Foreclosure Judgment issued by the Superior Court,

Chancery Division, Salem County. This is plainly barred by the

Rooker-Feldman doctrine. See Otto v. Wells Fargo Bank, N.A., 693

F. App’x 161, 163 (2017) (“To the extent that [the plaintiff’s]


                               10
complaint can be read to include a request for the District

Court to overturn or negate the state court judgment of

foreclosure, we agree that the Rooker-Feldman doctrine bars the

suit.”) (citing In re Madera, 586 F.3d 228, 232 (3d Cir. 2009);

In re Knapper, 407 F.3d at 581).

     B.   The New Jersey Entire Controversy Doctrine Bars
          Plaintiffs’ Claims

     In the alternative, the Court finds that, even if the

Rooker-Feldman did not bar Plaintiffs’ claims, the entire

controversy doctrine applies to this federal action. New

Jersey's entire controversy doctrine is closely related to res

judicata. See Rycocline Prods., Inc. v. C&W Unlimited, 109 F. 3d

883, 889 (3d Cir. 1997). The doctrine, codified in Rule 4:30A of

the New Jersey Court Rules, “embodies the principle that the

adjudication of a legal controversy should occur in one

litigation in only one court.” Cogdell v. Hosp. Ctr. at Orange,

560 A.2d 1169, 1172 (N.J. 1989). The doctrine requires litigants

to assert all affirmative claims relating to the controversy

between them in one action, and to join all parties with a

material interest in the controversy or be forever barred from

bringing a subsequent action involving the same underlying

facts. See Paramount Aviation Corp. v. Agusta, 178 F.3d 132 (3d

Cir. 1999) (New Jersey's entire controversy doctrine “requires

adversaries to join all possible claims stemming from an event




                               11
or series of events in one suit.”). The doctrine applies in

federal courts where there was a previous state-court action

involving the same transaction. See Rycoline, 109 F.3d at 887.

     The application of the entire controversy doctrine turns on

three criteria: “(1) the judgment in the prior action must be

valid, final, and on the merits; (2) the parties in the later

action must be identical to or in privity with those in the

prior action; and (3) the claim in the later action must grow

out of the same transaction or occurrence as the claim in the

earlier one.” Watkins v. Resorts Int'l Hotel and Casino, Inc.,

591 A.2d 592, 599 (N.J. 1991)). “It is [a] commonality of facts,

rather than the commonality of issues, parties or remedies that

defines the scope of the controversy and implicates the joinder

requirements of the entire controversy doctrine.” DiTrolio v.

Antiles, 662 A.2d 494, 504 (N.J. 1995). Importantly, the

doctrine “bars not only claims that were brought in the previous

action, but also claims that could have been brought.” In re

Mullarkey, 536 F.3d 215, 225 (3d Cir. 2008). The New Jersey

entire controversy doctrine is intended to preclude a party from

“withhold[ing] part of a controversy for separate litigation

even when the withheld component is a separate and independently

cognizable cause of action.” Maertin v. Armstrong World Indus.

Inc., 241 F. Supp. 2d 434, 456 (D.N.J. 2002) (quoting Paramount

Aviation, 178 F.3d at 137).


                               12
     With respect to foreclosure actions, specifically, the

entire controversy doctrine requires that all “germane” claim

must be joined in the first action or they are forever barred.

N.J. Ct. R. 4:64–5. “The use of the word ‘germane’ in the

language of the rule undoubtedly was intended to limit

counterclaims in foreclosure actions to claims arising out of

the mortgage transaction which is the subject matter of the

foreclosure action.” In re Mullarkey, 536 F.3d at 229. In other

words, any claim challenging the foreclosure-plaintiff's “right

to foreclose” is “germane” to a foreclosure action and must be

raised there. Sun NLF Ltd. v. Sasso, 713 A.2d 538, 540 (N.J.

App. Div. 1988). Thus, New Jersey Rule 4:65–5 and the entire

controversy doctrine encompass all statutory, common law, and

constitutional claims relating to a foreclosure action and the

underlying mortgage or tax transaction that led to the

foreclosure. Bembry v. Twp. of Mullica, 2017 WL 3033126, at *3

(D.N.J. July 17, 2017).

     Here, Plaintiff’s claims for fraudulent misrepresentation,

fraudulent concealment, and/or quiet title are barred by New

Jersey’s entire controversy doctrine because the underlying

allegations are “germane” to the foreclosure of the Ms. Pitts’

property, and Plaintiffs were required to raise these claims in

the Foreclosure Action. Cf. Coleman v. Chase Home Finance, LLC,

446 F. App’x 469, 472–73 (3d Cir. 2011) (affirming dismissal of


                               13
plaintiff’s complaint, which included breach of contract and New

Jersey Consumer Fraud Act (“NJCFA”) claim); Willoughby v.

Zucker, Goldberg & Ackerman, LLC, 2014 WL 2711177 at *5 (D.N.J.

June 16, 2014) (holding that plaintiff’s FDCPA, NJCFA   and

conversion claims were germane to the prior foreclosure action

and could have been raised during that proceeding); Patetta v.

Wells Fargo Bank, No. 09-2848, 2010 WL 1931256 at *11 (D.N.J.

May 13, 2010) (holding that fraud, breach of contract, and NJCFA

claims are germane to a foreclosure action). In sum, Plaintiffs’

present claims sounding in fraud and quiet title are barred by

the New Jersey entire controversy doctrine because they could

have been raised in the state-court foreclosure action.

     Moreover, the parties in this action are identical to or in

privity with the parties in the Superior Court foreclosure

action. Plaintiff Isaac Pitts is described in the Complaint as a

resident of the foreclosed property and purportedly “the heir to

the real property.” (Compl. at ¶2.) Isaac Pitts claims no

separate justiciable interest in the outcome of this case. He

was not a debtor on the underlying loan, is not a party to the

mortgage, and does not claim to be an owner of the foreclosed

property. (Defs.’s. Mot., Ex. A.). For purposes of the entire

controversy doctrine, Isaac Pitts is in privity with Genoveva

Pitts and is equally barred from raising claims concerning the

validity of the foreclosure and rights associated with the


                               14
foreclosure.3 Likewise, naming Robert Hall, a Bayview Vice-

President, as a defendant does not transform Plaintiffs’ claims

because Hall is clearly in privity with Bayview and is,

therefore, protected from this serial litigation to the same

extent as Bayview.

     For all these reasons, this case presents a textbook

example of an action barred by New Jersey entire controversy

doctrine, and Defendants’ motion will be granted.




3 If, on the other hand, one were to assume that Isaac Pitts is
not in privity with Genoveva Pitts on the prior judgment, then
it would be apparent that Isaac Pitts lacks standing to bring
the claims here, as argued by Defendants. (Defs.’ Br. at 15.)
The doctrine of standing requires that a plaintiff must show:
(1) an “injury in fact;” (2) “a causal connection between the
injury and the conduct complained of;” and (3) that the injury
will “likely” be “redressed by a favorable decision.” Lujan v.
Defenders of Wildlife, 504 U.S. 555, 560–61 (1992). An “injury
in fact” is defined as “an invasion of a legally protected
interest which is (a) concrete and particularized . . . and (b)
actual or imminent, not conjectural or hypothetical.” Id. at
560.

Again, Isaac Pitts was not a debtor on the underlying loan, is
not a party to the mortgage, and does not claim to be an owner
of the foreclosed property. The Complaint does not allege any
facts demonstrating what interactions, if any, Isaac Pitts had
with Defendants, or how he relied upon Defendants’ allegedly
fraudulent representations, or how, specifically, he was harmed
by Defendants’ allegedly fraudulent conduct separate and apart
from his purported status as the “heir to the real property”.
(Compl. at ¶ 2.) There is no allegation that he inherited this
property as an heir at any time, but especially prior to the
Final Foreclosure Judgment. Thus, he cannot show he has suffered
any “injury in fact” as an heir, and he lacks standing.


                               15
     C.   Other Possible Bases for Dismissal

     Because the Court finds that the entire controversy

doctrine applies, the Court declines to reach Defendant's other

arguments for dismissal. Cf. Destefano v. Udren Law Offices,

P.C., 2017 WL 2812886, at *5 (D.N.J. June 29, 2017) (declining

to reach other possible bases for dismissal after finding that

plaintiff's claim was time-barred).

V.   CONCLUSION

     For the foregoing reasons, the Court will grant Defendants’

motion to dismiss. Because amending the Complaint could not

overcome the Rooker-Feldman or entire controversy doctrines, any

amendment would be futile. See Mason v. US Bank, 2016 WL

7189828, at *6 (D.N.J. Dec. 12, 2016). Accordingly, the

dismissal will, again, be with prejudice. The accompanying Order

shall be entered.



November 29, 2018______               _s/ Jerome B. Simandle
DATE                                  JEROME B. SIMANDLE
                                      U.S. District Judge




                               16
